Citation Nr: 1721849	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 1996 for the grant of service connection for pes planus of the left foot.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD) and chronic fatigue syndrome.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to an increased initial rating in excess of 10 percent for degenerative joint disease of the left ankle.

7.  Entitlement to an increased initial rating in excess of 20 percent for pes planus of the left foot.

8.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, from September 1990 to May 1991, and from January 1995 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, June 2010, October 2011, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a March 2010 rating decision issued by the Appeals Management Center (AMC).

In April 2016, the Board remanded this appeal for initial consideration of new evidence by the agency of original jurisdiction (AOJ).  This development has been completed.

In August 2016, the Veteran perfected his substantive appeal of the issues pertaining to erectile dysfunction, chronic fatigue syndrome, and TDIU.  In January 2017, all three issues were certified to the Board and the Veteran's representative submitted an appellate argument (via VA Form 646).  The Board will take jurisdiction over these claims.

The issues pertaining to sleep apnea, a left knee disorder, erectile dysfunction, chronic fatigue syndrome, the evaluation of degenerative joint disease of the left ankle, the evaluation of pes planus of the left foot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a left foot condition was initially denied in an unappealed August 1976 rating decision.  The Board last denied a request to reopen the claim in February 1996; that decision is final.

2.  The RO received a new request to reopen the claim of service connection for a left foot condition on September 27, 1996, and it is from this request that the claim was prosecuted until it was granted in a March 2010 rating decision.

3.  A request to reopen a previously denied claim for service connection was received by VA on September 27, 1996.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to September 27, 1996 for the grant of service connection for pes planus of the left foot have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400, (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The following discussion pertains to the claim for an earlier effective date for the grant of service connection for pes planus of the left foot.  

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A.            § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained. Post-service VA and private treatment records have also been obtained. 

Over the course of his appeal, the Veteran has undergone numerous VA examinations.  Given that the issue before the Board is entitlement to an earlier effective date, an extended discussion of the adequacy of these examinations is not necessary, as these examinations are not relevant to the question before the Board.  The appeal turns on when or if a claim was filed.  VA's duty to assist has been met.

II.  Earlier Effective Date

Legal Framework

Generally, "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

The effective date for an award based on a reopened claim shall be the "[d]ate of receipt of the claim or date entitlement arose, whichever is later, except as provided in § 20.1304(b)(1) of this chapter."  38 C.F.R. § 3.400(r).  The determination of an effective date often turns on when a claim, informal or formal, was received by VA.  38 C.F.R. § 3.155(a); see Edwards v. Peake, 22 Vet. App. 29, 31 (2008).  

The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  38 C.F.R. § 20.201; 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014) (eff. Mar. 24, 2015).  As the claim at issue was submitted prior to the effective date of the amendment, the prior law and regulations governing claims will be applied in this case.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, prior to its repeal on March 24, 2015,             38 C.F.R. § 3.157(b)(1) provided that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  See Pacheco v. Gibson, 27 Vet. App. 21, 24-30 (2014).


Analysis

For the reasons that follow, the Board finds that an effective date prior to September 27, 1996 for the grant of service connection for pes planus of the left foot is not warranted.

The Veteran's original claim of service connection for a left foot condition was filed on August 2, 1976.  This claim was denied in an August 1976 rating decision.  No new and material evidence was received within a year of this decision, see 38 C.F.R. § 3.156(b), and the Veteran did not appeal this decision; therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In May 1985, the Veteran filed a request to reopen this claim.  The request was denied in a July 1985 decision and the Veteran appealed.  Ultimately, the claim was denied by the Board in a January 1987 decision.  The decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Thereafter, the Veteran submitted another request to reopen this claim and it was denied in a May 1993 rating decision.  The Veteran appealed to the Board, and the claim was denied in a February 1996 Board decision.  The decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

On September 27, 1996, the RO received a handwritten letter from the Veteran requesting to reopen a claim for a left foot condition.  It is from this claim that service connection for pes planus of the left foot was ultimately granted in a March 2010 rating decision issued by the AMC.

The period between the Board's February 1996 denial and the September 27, 1996 claim to reopen contains no evidence or statements from the Veteran pertaining to a left foot condition; thus, there is no filing that could be construed as a claim, whether formal or informal.  38 C.F.R. § 3.1(p); Brokowski, 23 Vet. App. at 84.

The Board has considered the Veteran's assertions that, historically, he maintained disagreement with each denial; however, the record shows that the Veteran's claim for a left foot condition was denied in a February 1996 Board decision.  Board decisions are final when issued.  On September 27, 1996, the RO received a letter requesting to reopen the claim.  This is the date of the claim and the earliest effective date for the grant of service connection allowed under the law.  38 C.F.R. § 3.400(r).  Accordingly, entitlement to an effective date prior to September 27, 2006 for the grant of service connection for pes planus is not warranted.


ORDER

Entitlement to an effective date prior to September 27, 1996 for the grant of service connection for pes planus of the left foot is denied.


REMAND

The Board finds that further development of the remaining claims on appeal is necessary.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(c).

Service Connection Claims

The Veteran seeks service connection for sleep apnea.  While the Veteran's VA treatment records contain notations of sleep apnea, the Board recognizes that this diagnosis has never been confirmed by objective testing - a sleep study.  The Veteran has reported chronic fatigue, snoring, and that he has been told by his wife that he stops breathing in his sleep.  See August 2013 Gulf War VA Examination Report.  Additionally, an April 1995 service treatment record shows that the Veteran complained of chronic fatigue for the prior four years, which would place the approximate onset to his deployment to Saudi Arabia for Operation Desert Storm; thus, there is evidence that his sleep problems may be related to service.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist this Veteran in substantiating his claim by providing an examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his sleep problems.

The Veteran seeks service connection for chronic fatigue syndrome.  See 38 C.F.R. § 3.317(a) (providing for service connection for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses, to include chronic fatigue syndrome, for Persian Gulf veterans).  An April 2005 service treatment record provided a provisional diagnosis of chronic fatigue syndrome; however, the diagnosis was never confirmed.  In August 2013, the Veteran underwent a Gulf War VA examination.  During the examination, he reported that the following symptoms to be related to chronic fatigue syndrome: fatigue, muscle aches, feeling drained a lot, headaches, gastrointestinal problems, diarrhea, and aches in his joints.  Based on a review of the Veteran's medical history, an interview, and physical examination, the examiner concluded that a diagnosis of chronic fatigue syndrome was not warranted because the Veteran's symptoms could be attributed to other specific diagnosed medical conditions.  In reviewing the examination report, however, the Board finds that the examiner's logic is inconsistent in that the symptom of fatigue has not been attributed to a specific diagnosis.  The examiner, too, acknowledged this where he wrote that the "fatigue has been unexplained to date, although [h]is PCP has suggested he might have sleep apnea."  Accordingly, the Board finds the examiner's explanation to be inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran will be afforded a VA examination to determine the nature and etiology of his sleep problems.  Subsequent to that examination, as well as the submission of any additional evidence to support this claim, see January 2017 VA Form 646 (indicating that additional evidence may be forthcoming), the AOJ should obtain an addendum opinion to consider the impact of this evidence on the conclusions reached in the August 2013 Gulf War VA examination report.

The Veteran seeks service connection for erectile dysfunction.  In a January 2017 VA Form 646, the Veteran's representative informed VA that the Veteran would be submitting additional evidence in support of this claim.  Accordingly, the Board will defer adjudication of this claim.

The Veteran seeks service connection for a left knee disorder, to include as secondary to his service-connected right knee disabilities.  In April 2009, the Veteran was afforded a VA examination to determine the nature and etiology of this condition.  An etiological opinion was not provided because the examiner did not have access to the Veteran's claims folder.  This examination is, therefore, inadequate to decide the claim.  Barr, 21 Vet. App. at 312.  On remand, the Veteran should be scheduled for a new VA examination.  

Increased Rating Claims

The Veteran seeks an increased rating for degenerative joint disease of the left ankle.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5271.  The Veteran's left ankle disability is presently rated 10 percent for degenerative arthritis with moderate limitation of motion.  The Veteran's last VA examination for this disability was in August 2010, and more recent private treatment records from Kaiser Permanente show a worsening in range of motion measurements.  See February 2012 treatment note.  Thus, a new examination is required to determine its current severity.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the Board notes the medical evidence of record pertaining to the left ankle is not compliant with 38 C.F.R. § 4.59 (requiring involved joints to be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  On remand, the examination should comply with the requirements of § 4.59.

The Veteran also seeks an increased rating for pes planus of the left foot.  38 C.F.R. § 4.71a, DC 5276.  The Veteran's pes planus is presently rated 20 percent for severe unilateral flatfoot.  The Veteran last VA examination for this disability was in November 2008, and more recent treatment records appear to show an increase in the severity of this disability.  See, e.g., January 2015 x-ray report ("[t]here is marked pes planus"); see also May 2013 letter of disagreement ("the pain is increasing each day, no orthopedic shoes or appliances would improve my condition").  Thus, a new examination is required to determine the current severity.  38 C.F.R. §§ 3.326, 3.327; Snuffer, 10 Vet. App. at 403.  Moreover, the Board notes the medical evidence of record pertaining to pes planus of the left foot is not compliant with 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. at 168-70; see also Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016) (Section 4.59 is applicable to diagnostic code 5276, as well as any other musculoskeletal disability "involving actual painful, unstable, or malaligned joints or periarticular regions, regardless of whether the [diagnostic] [code] under which the disability is being evaluated is predicated on range of motion measurements.").  On remand, the examination should comply with the requirements of § 4.59.

The Veteran seeks entitlement to a TDIU.  As the evaluations of the disabilities on appeal will impact the determination for this benefit, the Board finds that the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, adjudication of this issue is deferred.  The Board also notes that in the January 2017 VA Form 646, the Veteran's representative informed VA that the Veteran would be submitting additional evidence in support of this claim.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.

2.  Request that the Veteran submit any additional evidence that he may possess in support of the pending appeal.  The Board notes that in a January 2017 VA Form 646, the Veteran's representative informed VA that the Veteran would submit additional evidence in support of the claims pertaining to chronic fatigue syndrome, erectile dysfunction, and TDIU.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner must review the claims folder in conjunction with the examination.  The examiner must perform any necessary diagnostic tests and studies.  

Based on the clinical examination, as well as a review of the record, the examiner is asked to provide a diagnosis for the Veteran's sleep problems.  If sleep apnea is ruled out, a complete explanation should be provided.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was incurred in, or is otherwise related to, his active military service.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.

4.  Thereafter, obtain an addendum opinion pertaining to the Veteran's chronic fatigue syndrome.  If possible, this opinion should be authored by the same examiner that conducted the August 2013 Gulf War VA examination.

The examiner is asked to answer whether the results of the VA examination concerning the nature and etiology of the Veteran's sleep problems, as well as any more recent evidence, warrants a change in the conclusions reached in the August 2013 Gulf War VA examination report.

A complete rationale should be provided for all opinions expressed, to include if the examiner determines that the new evidence does not change the conclusions of the August 2013 Gulf War VA examination report.

5.  Schedule a VA examination to determine the nature and etiology of the Veteran's left knee disorder.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was incurred in, or is otherwise related to, his active military service.

The examiner is also asked to answer whether it is at least as likely as not that the Veteran's left knee disability is proximately caused or aggravated by his service-connected right knee disability.

The examiner should note that this second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the left knee disability prior to aggravation by the right knee disability.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.

6.  Schedule the Veteran for an appropriate VA examination in connection with his degenerative joint disease of the left ankle to assess its current severity.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

7.  Schedule the Veteran for an appropriate VA examination in connection with his pes planus of the left foot to assess its current severity.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

8.  Finally, readjudicate the appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


